Title: Mercy Otis Warren to Abigail Adams, 26 August 1775
From: Warren, Mercy Otis
To: Adams, Abigail


     
      Watertown. Saterday 12 o Clock 26 August 1775
     
     I know my dear friend Mrs. Adams will be Glad to hear Her friend is in Better Health than when she Left Her. Hope I shall be able to Look Homewards some time Next Week. I Long for my own Retirement, and for the opportunity of seeing and Entertaining my Friend, at my own Habitation. But I know who talks sometimes of Fate. I suppose he means that providence has Its fixed Decrees to which Mortals must submit. Mr. Warren was yesterday at Cambridge and there saw the Letters to Mrs. Abigail &c. I believe I shall not now have the pleasure of seeing them, so Cannot Give my judgment whether treasonable or not.
     I Return a Sermon Mr. Adams favoured me with. Tell him (but strictly Confidential and secret) that before he sets out I believe he will yet hear the Musick of War and the Loud Blasts of Distruction that will probably make Miserable the fond Wife and the affectionate Mother. Tis my opinion He will have some important Inteligence to Carry to Philadelphia if He stays at Braintree forty eight hours Longer. But if I am mistaken tell Him not to Laugh at that or any other Follies of his Friend. I have Grounds for the Conjecture, and may Heaven Crown with success Every Enterprize of justice, and Grant that Harmony may again preside in our Land with the Ensigns of Fredom and Honour Blazond on her standard.
     You will write me by Coll. Palmer And Let me know if your Friend and my Friend Gos off in Good spirits. You will permit me to unite with you in Every Wish for his Health, Happiness and safe Return.
     
      With unfeigned Regards to both Mr. and Mrs. Adams subscribes their affectionate Friend,
      Mercy Warren
     
    